Changing the way you succeed. December Capital One SouthcoastEnergy Conference 1 Well Enhancer and Seawell intervention vessels in Aberdeen, Scotland Changing the way you succeed. This presentation contains forward-looking statements within the meaning of Section 27A of the Securities Act of1933 and Section 21E of the Securities Exchange Act of 1934.All such statements, other than statements ofhistorical fact, are statements that could be deemed “forward-looking statements” within the meaning of the PrivateSecurities Litigation Reform Act of 1995, including, without limitation, any projections of revenue, gross margin,expenses, earnings or losses from operations, or other financial items; future production volumes, results ofexploration, exploitation, development, acquisition and operations expenditures, and prospective reserve levels ofproperty or wells; any statements of the plans, strategies and objectives of management for future operations; anystatements concerning developments, performance or industry rankings; and any statements of assumptionsunderlying any of the foregoing.Although we believe that the expectations set forth in these forward-lookingstatements are reasonable, they do involve risks, uncertainties and assumptions that could cause our results to differmaterially from those expressed or implied by such forward-looking statements.The risks, uncertainties andassumptions referred to above include the performance of contracts by suppliers, customers and partners; employeemanagement issues; complexities of global political and economic developments; geologic risks and other risksdescribed from time to time in our reports filed with the Securities and Exchange Commission (“SEC”), including theCompany’s Annual Report on Form 10-K for the year ended December 31, 2008 and subsequent quarterly reportson Form 10-Q.You should not place undue reliance on these forward-looking statements which speak only as of thedate of this presentation and the associated press release.We assume no obligation or duty and do not intend toupdate these forward-looking statements except as required by the securities laws. The United States Securities and Exchange Commission permits oil and gas companies, in their filings with the SEC,to disclose only proved reserves that a company has demonstrated by actual production or conclusive formationtests to be economically and legally producible under existing economic and operating conditions.Statements ofproved reserves are only estimates and may be imprecise.Any reserve estimates provided in this presentation thatare not specifically designated as being estimates of proved reserves may include not only proved reserves butalsoother categories of reserves that the SEC’s guidelines strictly prohibit the Company from including in filings with theSEC.Investors are urged to consider closely the disclosure in the Company’s 2008 Form 10-K. 2 Changing the way you succeed. Helix Energy Solutions Group provides life-of-fieldservices and development solutions to offshoreenergy producers worldwide. Helix actively reducesfinding and development costs through a unique mixof offshore production assets, servicemethodologies, and highly skilled personnel. Anthony Tripodo Executive Vice President and Chief Financial Officer Presenters 3 Cameron Wallace Director of Marketing and Investor Relations Changing the way you succeed. Historical Profile • Deepwater subsea contracting • Deepwater well intervention • Robotics • Oil and gas •
